DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, insofar as being supported by the elected species, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the subject matters of: the first and fourth conductive layers are connected to a first connector, and the second and third conductive layers are connected to a second connector different from the first connector. But, it fails to clarify: what is/are the definite positional relationship(s) between the first (or, second) connector and each of the first through fourth conductive layers; and/or whether the recited first (or, second) connector is located definitely between, or above, or beneath, or outside of, the recited first and/or second tiers.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 16-18, 22-24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 11,088,170).
Zhang discloses a memory device (particularly see Fig. 15A), comprising: 
a first tier on a substrate (9), wherein the first tier comprises: a first layer stack (such as the bottom pair of source/drain layers 44/46 along with the nearby dielectric layers 32A, 32B and/or 31); a first gate electrode (at least a bottom portion of 62; or, a bottom portion of 62 and 56) penetrating through the first layer stack; a first channel layer (a lowest portion of channel 60) disposed between the first layer stack and the first gate electrode; and a first ferroelectric layer (a bottom portion of 54) disposed between the first channel layer and the first gate electrode; and 
a second tier disposed on the first tier, wherein the second tier comprises: a second layer stack (such as the top pair of source/drain layers 44/46 along with the nearby dielectric layers 32A, 32B and/or 70); a second gate electrode (at least an upper portion of 62; or, an upper portion of 62 and 56) penetrating through the second layer stack; a second channel layer (the uppermost section of channel 60), disposed between the second layer stack and the second gate electrode; and a second ferroelectric layer (an upper portion of 54), disposed between the second channel layer and the second gate electrode.
Regarding claim 5, in addition to what have been discussed above, it is further noted that the above identified second layer stack can also be read (when viewed in at least one direction, the upside down direction) as comprising:  
a third conductive layer (the topmost one of 46 in Fig. 15A); 
a third dielectric layer (the topmost one of 32A), disposed on the third conductive layer;
a fourth conductive layer (the topmost one of 44 in Fig. 15A), disposed on the third dielectric layer; and
a fourth dielectric layer (the topmost one of 32B), disposed on the fourth conductive layer, and
the third conductive layer and the third dielectric layer have a third width, the fourth conductive layer and the fourth dielectric layer have a fourth width, and the fourth width is greater than the third width.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
The disclosure of Zhang is discussed as applied to claims 1-5, 16-18, 22-24 and 26 above.
Although Zhang does not more expressly disclose that the first channel layer can comprise IGZO, it is noted that it is well known in the art that such IGZO can be commonly and desirably used to form a channel layer for achieving desired channel performance and/or desired material choice.
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the art-well-known IGZO channel material into the device of Zhang, so that a memory device with desired material choice and/or with desired device performance would be obtained, as it has been held that:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898